Exhibit 10.7

Execution Copy

Barclays Bank PLC,

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44 (20) 777 36461

Telephone: +44 (20) 777 36810

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Ave

New York, NY 10019

Telephone: +1 212 412 4000

 

DATE:

   December 9, 2016

TO:

   Teradyne, Inc.    600 Riverpark Drive    North Reading, MA 01864

ATTENTION:

   Michael Callahan

EMAIL:

   Michael.callahan@teradyne.com

TELEPHONE:

   (978) 370-3546

FROM:

   Barclays Capital Inc., acting as Agent for Barclays Bank PLC

TELEPHONE:

   +1 212 412 4000

FACSIMILE:

   +44 (20) 7773-6461

SUBJECT:

   Additional Warrant Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Teradyne,
Inc. (“Counterparty”) on the Trade Date specified below (the “Transaction”).
This Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. Dealer is authorized by the Prudential Regulation Authority and
regulated by the Financial Conduct Authority and the Prudential Regulation
Authority. Dealer is not a member of the Securities Investor Protection
Corporation (“SIPC”).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. For purposes of the Equity Definitions, this Transaction shall be
deemed to be a Share Option Transaction, and each reference herein to a Warrant
shall be deemed to be a reference to a Call or an Option, as context requires.
Any reference to a currency shall have the meaning contained in Section 1.7 of
the 2006 ISDA Definitions as published by ISDA.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation, together with the Agreement as defined below, evidence a
complete and binding agreement between Dealer and Counterparty as to the terms
of the Transaction to which this Confirmation relates and supersedes all prior
or contemporaneous written or oral communications with respect thereto. This

 

1



--------------------------------------------------------------------------------

Confirmation shall supplement, form a part of and be subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency – Cross Border) as if
Dealer and Counterparty had executed an agreement (the “Agreement”) in such form
(without any Schedule but with the elections set forth in this Confirmation and
the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Issuer with a “Threshold Amount” of USD 20.0 million
and to Dealer with a “Threshold Amount” of 3% of the stockholders’ equity of
Dealer, in each case, as if (x) the phrase “, or becoming capable at such time
of being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement,
(y) the term “Specified Indebtedness” had the meaning specified in Section 14 of
the Agreement, except that such term did not include obligations in respect of
deposits received in the ordinary course of a party’s banking business and
(z) the following language shall be added to the end of such Section 5(a)(vi):
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”) on the Trade Date. In the event of any inconsistency among
this Confirmation, the Equity Definitions or the Agreement, the following will
prevail for purposes of the Transaction in the order of precedence indicated:
(i) this Confirmation; (ii) the Equity Definitions; and (iii) the Agreement. The
parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms: Trade Date:    December 9, 2016. Components:    The Transaction
will be divided into individual Components, each with the terms set forth in
this Confirmation, and, in particular, with the Number of Warrants and
Expiration Date set forth in this Confirmation. The payments and deliveries to
be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement. Warrant Style:    European. Warrant Type:    Call. Seller:   
Counterparty. Buyer:    Dealer. Shares:    The common stock, par value USD 0.125
per share, of Counterparty (the “Issuer”) (ticker symbol “TER”). Number of
Warrants:    For each Component of the Transaction, as provided in Schedule B to
this Confirmation. Warrant Entitlement:    One Share per Warrant. Strike Price:
   As provided in Schedule A to this Confirmation. Premium:    As provided in
Schedule A to this Confirmation. Premium Payment Date:    December 12, 2016.
Exchange:    The New York Stock Exchange. Related Exchange(s):    All Exchanges.
Calculation Agent:    Dealer whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Issuer, the Calculation Agent shall promptly (but in any event within
five Scheduled Trading Days) provide to Issuer by email to the email address
provided by Issuer in such request a report (in a

 

2



--------------------------------------------------------------------------------

   commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such determination or calculation
(including any assumptions used in making such determination or calculation), it
being understood that the Calculation Agent shall not be obligated to disclose
any proprietary models or information with respect to which the Calculation
Agent has an obligation to keep confidential under applicable law, regulation,
policy or contract used by it for such determination or calculation.

Procedures for Exercise:

 

In respect of any Component

   Expiration Time:    The Valuation Time. Expiration Date(s):    As provided in
Schedule B to this Confirmation (or, if such date is not a Scheduled Trading
Day, the next following Scheduled Trading Day that is not already an Expiration
Date for another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that if the Expiration Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is a Disrupted
Day or an Expiration Date in respect of any other Component for the Transaction)
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, the Settlement Price for the Final Disruption Date shall be a price
per Share determined by the Calculation Agent in a commercially reasonable
manner. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event (other than a Regulatory Disruption)
occurs on any Expiration Date, (i) the Calculation Agent, acting commercially
reasonably may determine that such Expiration Date is a Disrupted Day only in
part, in which case the Calculation Agent shall make adjustments to the Number
of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and (ii) the Settlement Price for
such Disrupted Day may be adjusted by the Calculation Agent as appropriate on
the basis of the nature and duration of the relevant Market Disruption Event.
Any day on which the Exchange is scheduled as of the Trade Date to close prior
to its normal closing time shall be considered a Disrupted Day in whole. Section
6.6 of the Equity Definitions shall not apply to any Valuation Date occurring on
an Expiration Date. Final Disruption Date:    As provided in Schedule A to this
Confirmation. Automatic Exercise:    Applicable for each Component and its
related Expiration Date; provided that Section 3.4(a) of the Equity Definitions
shall apply as if Cash Settlement applied.

 

3



--------------------------------------------------------------------------------

Market Disruption Event:   

Section 6.3(a) of the Equity Definitions shall be amended (i) by deleting the
words “at any time during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” and replacing them with the words “at any
time during the regular trading session on the Exchange, without regard to after
hours or any other trading outside of the regular trading session hours”; (ii)
by amending and restating clause (a)(iii) thereof in its entirety to read as
follows: “(iii) an Early Closure that the Calculation Agent determines is
material”; and (iii) by adding the words “or (iv) a Regulatory Disruption” after
clause (a)(iii) as restated above.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:    A “Regulatory Disruption” shall occur if Dealer
determines in its reasonable discretion based on advice of counsel that it is
advisable in light of legal, regulatory or self-regulatory requirements or
related policies or procedures for Dealer to refrain from all or any part of the
market activity in which it would otherwise engage in connection with this
Transaction. Dealer shall (to the extent not in violation of applicable law,
regulation, policy or contractual obligations) notify Counterparty as soon as
reasonable practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it. Disrupted Day:    The definition of “Disrupted
Day” in Section 6.4 of the Equity Definitions shall be amended by adding the
following sentence after the first sentence: “A Scheduled Trading Day on which a
Related Exchange fails to open during its regular trading session will not be a
Disrupted Day if the Calculation Agent determines that such failure will not
have a material impact on Dealer’s ability to engage in or unwind any hedging
transactions related to the Transaction.”.

Valuation:

 

In respect of any Component:

   Valuation Date:    The Expiration Date.

Settlement Terms:

 

In respect of any Component:

   Settlement Method Election:    Applicable; provided that (i) references to
“Physical Settlement” in Section 7.1 of the Equity Definitions shall be replaced
by references to “Net Share Settlement”; (ii) Counterparty may elect Cash
Settlement only if Counterparty represents and warrants to Dealer in writing on
the date of such election that (A) Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares, (B)
Counterparty is electing Cash Settlement in good faith and not as part of a plan
or scheme to evade compliance with the federal securities laws, and (C) the
assets of

 

4



--------------------------------------------------------------------------------

   Counterparty at their fair valuation exceed the liabilities of Counterparty
(including contingent liabilities), and Counterparty has the ability to pay its
debts and obligations as such debts mature; and (iii) the same election of
settlement method shall apply to all Expiration Dates hereunder. Electing Party:
   Counterparty. Settlement Method Election Date:    The third Scheduled Trading
Day immediately preceding the scheduled First Expiration Date. Default
Settlement Method:    Net Share Settlement Net Share Settlement:    If Net Share
Settlement is applicable, then on the relevant Settlement Date, Counterparty
shall deliver to Dealer a number of Shares equal to the Net Share Amount for
such Settlement Date to the account specified by Dealer, and cash in lieu of any
fractional Shares valued at the Settlement Price for the Valuation Date
corresponding to such Settlement Date. If, in the good faith reasonable judgment
of Dealer, the Shares deliverable hereunder for any reason would not be
immediately freely transferable by Dealer under Rule 144 (or any successor
provision, collectively, “Rule 144”) under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), then Dealer may elect to either (x) accept
delivery of such Shares notwithstanding the fact that such Shares are not freely
transferable by Dealer under Rule 144 or (y) require that such delivery take
place pursuant to paragraph 5(k) below. Net Share Amount:    The Option Cash
Settlement Amount divided by the Settlement Price, each determined as if Cash
Settlement applied. Option Cash Settlement Amount:    For any Exercise Date, the
product of (i) the number of Warrants exercised or deemed exercised on such
Exercise Date, (ii) the Warrant Entitlement and (iii) the excess of the
Settlement Price on the Valuation Date occurring in respect of such Exercise
Date over the Strike Price (or, if there is no such excess, zero). Cash
Settlement:    If Cash Settlement is applicable, on the relevant Settlement
Date, Company shall pay to Dealer an amount of cash in USD equal to the Option
Cash Settlement Amount. Settlement Currency:    USD Settlement Price:    On any
Valuation Date, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “TER <equity> AQR” (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent). Settlement Date(s):    As determined in reference to Section
9.4 of the Equity Definitions, subject to paragraph 5(k)(i) hereof.

 

5



--------------------------------------------------------------------------------

Other Provisions Applicable to Net Share Settlement:    The provisions of
Sections 9.1(c), 9.4 (except that “Settlement Date” shall be as defined above,
unless a Settlement Disruption Event prevents delivery of such Shares on that
date), 9.8, 9.9, 9.10, 9.11 (as modified herein), 9.12 and 10.5 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction. Representation and Agreement:    Notwithstanding Section 9.11 of
the Equity Definitions, the parties acknowledge that any Shares delivered to
Dealer may be, upon delivery, subject to restrictions and limitations arising
from Counterparty’s status as issuer of the Shares under applicable securities
laws as a result of the fact that Counterparty is the issuer of the Shares.
Dividends:    Dividend Adjustments:    In respect of any Extraordinary Dividend,
the Calculation Agent may adjust the Strike Price and the Number of Warrants to
preserve the fair value of the Warrants to Dealer after taking into account such
Extraordinary Dividend as of the relevant ex-dividend date. Extraordinary
Dividend:    Any Dividend (i) that has an ex-dividend date occurring on or after
the Trade Date and on or prior to the final Expiration Date and (ii) the amount
or value of which differs from the Ordinary Dividend Amount for such Dividend,
as determined by the Calculation Agent. If no ex-dividend date for a Dividend on
the Shares occurs in any regular quarterly dividend period of Counterparty that
falls, in whole or in part, after the Trade Date and on or prior to the final
Expiration Date, then an Extraordinary Dividend of USD 0.00 shall be deemed to
have been paid during such period with a deemed ex-dividend date that is the
earliest to occur of (x) the last Scheduled Trading Day in the regular quarterly
dividend period, (y) the Expiration Date for the relevant Component and (z) an
Early Termination Date or any other day as of which the Transaction is
terminated or cancelled. Dividend:    Any cash dividend or distribution on the
Shares (other than any dividend or distribution of the type described in
Sections 11.2(e)(i), 11.2(e)(ii)(A) or 11.2(e)(ii)(B) of the Equity
Definitions). Ordinary Dividend Amount:    For the first Dividend on the Shares
for which the ex-dividend date occurs during any regular quarterly dividend
period of Counterparty, USD 0.06, and for any other Dividend on the Shares for
which the ex-dividend date occurs during the same regular quarterly dividend
period, USD 0.00. Adjustments:    Method of Adjustment:    Calculation Agent
Adjustment; provided that the Equity Definitions shall be amended by replacing
the words “diluting or concentrative” in Sections 11.2(a), 11.2(c) (in two
instances) and 11.2(e)(vii) with the word “material” and by adding the words “or
the Transaction” after the words “theoretical value of the relevant Shares” in
Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided further that, adjustments
may be made to account for changes in volatility, expected dividends, stock loan
rate and liquidity relative to the relevant Shares. Notwithstanding anything to
the contrary herein, any

 

6



--------------------------------------------------------------------------------

  

cash dividend or distribution on the Shares, whether or not extraordinary, shall
be governed by the “Dividends” provisions above in lieu of Article 10 or Section
11.2(c) of the Equity Definitions.

 

In addition, if a Disrupted Day occurs, the Calculation Agent may adjust any
relevant terms of the Transaction as it determines appropriate to account for
the economic effect on the Transaction of such occurrence.

Extraordinary Events: New Shares:    Section 12.1(i) of the Equity Definitions
is hereby amended by (a) deleting the text in clause (i) thereof in its entirety
and replacing it with the phrase “publicly quoted, traded or listed on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors),” and (b) inserted immediately
prior to the period thereof the phrase “and (iii) issued by a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia”. Share-for-Share:    The definition of “Share-for-Share” set forth
in Section 12.1(f) of the Equity Definitions is hereby amended by the deletion
of the parenthetical in clause (i) thereof. Consequences of Merger Events:   
Merger Event:    Applicable; provided that if an event occurs that constitutes
both a Merger Event under Section 12.1(b) of the Equity Definitions and an
Additional Termination Event under paragraph 5(g) of this Confirmation, the
provisions of Section 12.2 of the Equity Definitions will apply; provided
further that Section 12.1(b) of the Equity Definitions is hereby amended by (i)
adding the words “or Issuer” after the words “relevant Shares”; (ii) deleting
the word “or” after the parenthetical in line 10 thereof; (iii) deleting the
remainder of Section 12.1(b) following the definition of “Reverse Merger” in
subsection (iv) thereof; (iv) adding the words “(v) the sale or transfer of all
or substantially all of the assets of the Issuer, (vi) any acquisition by Issuer
or any of its subsidiaries where the estimated value of the aggregate value
transferable by or to the Issuer or its subsidiaries exceeds 35% of the market
capitalization of the Issuer, in each case, as determined by the Calculation
Agent as of the date such acquisition is first announced, (vii) any lease,
exchange, transfer, disposition (including, without limitation, by way of
spin-off or distribution) of assets (including, without limitation, any capital
stock or other ownership interests or other ownership interest in the Issuer’s
subsidiaries) or other similar event by Issuer or any of its subsidiaries where
the estimated value of the aggregate value transferable to or from the Issuer or
its subsidiaries exceeds 15% of the market capitalization of the Issuer, in each
case, as determined by the Calculation Agent as of the date such transaction is
first announced or (viii) any transaction with respect to which Issuer or its
board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise)” after subsection (iv).

 

7



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary contained in this Confirmation, if
an event is both a Merger Event and a Potential Adjustment Event, such event
shall be treated as a Merger Event and not as a Potential Adjustment Event.

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

Share-for-Combined:

   Component Adjustment. Consequences of Tender Offers:    Tender Offer:   
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions is
hereby amended by replacing “10%” with “20 %”, (ii) the definition of “Tender
Offer” in Section 12.1 of the Equity Definitions shall be amended by replacing
the words “voting shares” in the fourth line thereof with the word “Shares”;
(iii) the definition of “Tender Offer Date” in Section 12.1 of the Equity
Definitions shall be amended by replacing the words “voting shares” in the first
line thereof with the word “Shares”; and (iv) if an event occurs that
constitutes both a Tender Offer under Section 12.1(d) of the Equity Definitions
and an Additional Termination Event under paragraph 5(g) of this Confirmation,
the provisions of Section 12.3 of the Equity Definitions will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment.

Share-for-Other:

   Modified Calculation Agent Adjustment.

Share-for-Combined:

   Modified Calculation Agent Adjustment. Modified Calculation Agent Adjustment:
  

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding
the following italicized language after the parenthetical provision: “(including
adjustments to account for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares or to the Transaction) from the
Exchange Business Day immediately preceding the Announcement Date or the
Determination Date, as applicable, to a date following the Merger Date (Section
12.2) or Tender Offer Date (Section 12.3) determined by the Calculation Agent in
its commercially reasonable discretion”.

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Counterparty being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the issuer of the Affected Shares and the
entity that will be the issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be

 

8



--------------------------------------------------------------------------------

   reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then, at
Dealer’s election, the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply. Announcement Date:    The definition of
“Announcement Date” in Section 12.1 of the Equity Definitions shall be amended
by (i) replacing the word “leads to the” in the third and the fifth lines
thereof with the words “, if completed, would lead to a”; (ii) replacing the
words “voting shares” in the fifth line thereof with the word “Shares”; (iii)
inserting the words “by any entity” after the word “announcement” in the second
and the fourth lines thereof; (iv) replacing the words “a firm intention” with
the words “(a) any intention, or (b) any substantial steps taken,” in the second
and fourth lines thereof. Announcement Event:    If an Announcement Date occurs
in respect of a Merger Event or Tender Offer (such occurrence, an “Announcement
Event”), then on the earliest to occur of the date on which the transaction
described in any Announcement Event (as amended or modified) is cancelled,
withdrawn, discontinued or otherwise terminated or the Expiration Date, Early
Termination Date or other date of cancellation or termination in respect of each
Component (the “Announcement Event Adjustment Date”), the Calculation Agent will
determine the cumulative economic effect on such Component of the Announcement
Event (without duplication in respect of any other adjustment or cancellation
valuation made pursuant to this Confirmation, the Equity Definitions or the
Agreement, regardless of whether the Announcement Event actually results in a
Merger Event or Tender Offer, and taking into account such factors as the
Calculation Agent may determine, including, without limitation, changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction during the period from the Announcement Event to the
Announcement Event Adjustment Date); provided that, for the avoidance of doubt
(x) subject to clause (y) immediately below, in no event shall the modification
or amendment of the terms of a transaction described in an Announcement Event
constitute a new, additional or different Announcement Event hereunder, (y) if,
subsequent to the Announcement Date, there are any modifications or amendments
to the terms of a transaction described in an Announcement Event, the
Calculation Agent may take into account the cumulative economic effect of all
such modifications or amendments and (z) the occurrence of an Announcement Event
Adjustment Date in respect of the cancellation, withdrawal, discontinuation or
other termination of the transaction described in an Announcement Event (as
amended or

 

9



--------------------------------------------------------------------------------

   modified) shall not preclude the occurrence of a later Announcement Date with
respect to such transaction. If the Calculation Agent determines that such
cumulative economic effect on any Component is material, then on the
Announcement Event Adjustment Date for such Component, the Calculation Agent may
make such adjustment to the exercise, settlement, payment or any other terms of
such Component as the Calculation Agent determines appropriate to account for
such economic effect, which adjustment shall be effective immediately prior to
the exercise, termination or cancellation of such Component, as the case may be.
Composition of Combined Consideration:    Not Applicable; provided that,
notwithstanding Sections 12.5(b) and 12.1(f) of the Equity Definitions, to the
extent that the composition of the consideration for the relevant Shares
pursuant to a Tender Offer or Merger Event could be elected by a holder of the
Shares, the Calculation Agent will determine such composition. Nationalization,
Insolvency or Delisting:    Cancellation and Payment (Calculation Agent
Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   

Change in Law:

  

Applicable; provided that

 

(I) Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or announcement or statement of, the formal or informal
interpretation”; (ii) replacing the word “Shares” where it appears in clause (X)
thereof with the words “Hedge Position”; (iii) immediately before the phrase “it
has become illegal” in clause (X) thereof, adding the phrase “it will, or there
is a substantial likelihood that it will, within the next 10 calendar days, but
before the Termination Date of the Transaction become, or”, (iv) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date” and (v) adding
the following proviso to the end of clause (Y) thereof: “provided that such
party has used commercially reasonable efforts to avoid such increased cost on
terms reasonably acceptable to the Hedging Party” (it being understood that such
party need not take any action that does not meet the Avoidance Criteria)”; and

 

(II) Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding
the following at the end thereof: “(to the extent an event constitutes a Change
in Law pursuant to clause (Y) of Section 12.9(a)(ii) of the Equity Definitions
and an Increased Cost of Hedging, such event shall be deemed to only constitute
an Increased Cost of Hedging)”.

 

10



--------------------------------------------------------------------------------

Avoidance Criteria:

  

“Avoidance Criteria” means, with respect to an action, as determined by the
Hedging Party in good faith, that:

 

(i) such action is legal and complies with all applicable regulations, rules
(including by self-regulatory organizations) and policies (including internal
policies),

 

(ii) if such party is to establish one or more alternative Hedge Positions,
there is sufficient liquidity in those alternative Hedge Positions available for
that Hedging Party to hedge,

 

(iii) by taking such action, there would not be a material risk that such
Hedging Party would incur, any one or more of an increased performance cost or
hedging cost, additional tax, duty, expense, fee or penalty or, increased
capital charges, or a material operational or administrative burden,

 

(iv) is known by the party triggering the consequence of the relevant Additional
Disruption Event or generally known by market participants,

 

(v) would not require the Hedging Party to enter into any position or positions
that would, either alone or in aggregate, have any impact on any
relevant investment quota, position limitation or other similar investment level
restriction to which that Hedging Party is subject,

 

(vi) would not result in the occurrence of any Event of Default, Termination
Event, Potential Adjustment Event or Extraordinary Event, or any other event
that may trigger either a termination or cancellation of the Transaction or any
adjustment to the economic terms of the Transaction,

 

(vii) would not require the Hedging Party to make to any government or
regulatory authority any additional filing or submission or any filing or
submission that would result in any change of status or position of that Hedging
Party in accordance with any relevant securities laws, rules and regulations and

 

(viii) would not otherwise have any material adverse consequence for the Hedging
Party.

Failure to Deliver:

   Not Applicable.

Insolvency Filing:

   Applicable.

Hedging Disruption:

  

Applicable; provided that the Hedging Party shall use commercially reasonable
efforts to avoid a Hedging Disruption on terms reasonably acceptable to the
Hedging Party (it being understood that such party need not take any action that
does not meet the Avoidance Criteria); provided further that:

 

(I) Section 12.9(a)(v) of the Equity Definitions is hereby modified by (i)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date”, and (ii) inserting the
following three phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. For the
further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”, and

 

11



--------------------------------------------------------------------------------

   (II) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that the Hedging Party shall use commercially reasonable
efforts to avoid an Increased Cost of Hedging on terms reasonably acceptable to
the Hedging Party (it being understood that such party need not take any action
that does not meet the Avoidance Criteria).

Loss of Stock Borrow:

   Applicable; provided that (a) Sections 12.9(a)(vii) and 12.9(b)(iv) of the
Equity Definitions are amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing it with the words “at a Borrow
Cost equal to or less than the Maximum Stock Loan Rate”, and (b) Section
12.9(b)(iv) of the Equity Definitions is hereby amended by (I) deleting (1)
subsection (A) in its entirety, (2) the phrase “or (B)” following subsection (A)
and (3) the phrase “in each case” in subsection (B); and (II) replacing the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares” with
the phrase “such Lending Party does not lend Shares” in the penultimate
sentence; provided further that the Hedging Party shall use commercially
reasonable efforts to avoid a Loss of Stock Borrow on terms reasonably
acceptable to the Hedging Party (it being understood that such party need not
take any action that does not meet the Avoidance Criteria).

Borrow Cost:

   The cost to borrow the relevant Shares, as determined by the Calculation
Agent on the relevant date of determination. Such costs shall include (a) the
spread below FED-FUNDS earned on collateral posted in connection with such
borrowed Shares, net of any costs or fees, and (b) any stock loan borrow fee
payable for such Shares, expressed as fixed rate per annum.

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, (iv) replacing the word “rate” in
clause (Y) of the final sentence therein with the words “Borrow Cost”, and (v)
deleting clause (X) of the final sentence; provided further that the Hedging
Party shall use commercially reasonable efforts to avoid an Increased Cost of
Stock Borrow on terms reasonably acceptable to the Hedging Party (it being
understood that such party need not take any action that does not meet the
Avoidance Criteria).

 

12



--------------------------------------------------------------------------------

Initial Stock Loan Rate:

   Zero basis points through December 15, 2023, and 25 basis points thereafter,
as adjusted by the Calculation Agent to reflect any subsequent Price Adjustment
due to an Increased Cost of Stock Borrow.

FED FUNDS:

   For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “OBFR01 <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate does so appear shall be used for such day.

Hedging Party:

   Dealer or an affiliate of Dealer that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events.

Hedge Positions:

   The definition of “Hedge Positions” in Section 13.2(b) of the Equity
Definitions shall be amended by inserting the words “or an affiliate thereof”
after the words “a party” in the third line. Determining Party:    Dealer for
all applicable Extraordinary Events and any Announcement Event. Acknowledgments:
   Non-Reliance:    Applicable. Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable. Additional Acknowledgments:    Applicable.

3. Mutual Representations, Warranties and Agreements.

In addition to the representations, warranties and agreements in the Agreement
and those contained elsewhere herein, each of Dealer and Counterparty represents
and warrants to, and agrees with, the other party that:

 

  (a) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.

 

  (b) Securities Act. The offer and sale of the Transaction to it is intended to
be exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”) by virtue of Section 4(a)(2) thereof. Accordingly, it
represents and warrants to the other party that (i) it is an “accredited
investor” as defined in Section 2(a)(15)(ii) of the Securities Act and/or is a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, (ii) it is entering into the Transaction for its own account and without a
view to the distribution or resale thereof and (iii) the assignment, transfer or
other disposition of the Transaction has not been and will not be registered
under the Securities Act and is restricted under this Confirmation, the
Securities Act and state securities laws.

 

  (c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(2) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

  (d) Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

13



--------------------------------------------------------------------------------

4. Representations, Warranties and Agreements of Counterparty.

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty further represents, warrants and agrees
that:

 

  (a) the representations and warranties of Counterparty set forth in Section 2
of the Purchase Agreement dated as of the Trade Date among Counterparty,
Barclays Capital Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
representatives of the initial purchasers party thereto (the “Purchase
Agreement”) relating to the issuance of USD 400,000,000 principal amount of
1.25% convertible senior unsecured notes due 2023 (the “Convertible Notes”), are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein;

 

  (b) the Shares of Counterparty initially issuable upon exercise of the Warrant
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Counterparty. The Warrant Shares have been duly authorized and, when
delivered as contemplated by the terms of the Warrant following its exercise in
accordance with the terms and conditions thereof, will be validly issued,
fully-paid and non-assessable, and the issuance of the Warrant Shares will not
be subject to any pre-emptive or similar rights;

 

  (c) Counterparty shall immediately provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided that should Counterparty
be in possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Dealer;

 

  (d) (A) Counterparty is acting for its own account, and it is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities,
(B) Counterparty has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (C) Counterparty is not relying on any communication (written or
oral) of Dealer or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction), (D) no communication (written or oral) received
from Dealer or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction, (E) Counterparty is
exercising independent judgment in evaluating the communications (written or
oral) of Dealer or any of its affiliates, and (F) Counterparty has total assets
of at least USD 50,000,000 as of the date hereof;

 

  (e) Counterparty is entering into the Transaction, solely for the purposes
stated in the board resolution authorizing the Transaction (a copy of which, and
such other certificates as Dealer may reasonably request, Counterparty shall
deliver to Dealer on or before the Trade Date) and in its public disclosure, and
there is no internal policy, whether written or oral, of Counterparty that would
prohibit Counterparty from entering into any aspect of the Transaction,
including, but not limited to, the issuance of Shares to be made pursuant
hereto;

 

  (f) Counterparty has not and will not directly or indirectly violate any
applicable law (including, without limitation, the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
regulations promulgated thereunder) in connection with the Transaction;

 

  (g) Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the Transactions “insolvent” (as such term is defined in
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”));

 

14



--------------------------------------------------------------------------------

  (h) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law;

 

  (i) each of Counterparty’s filings under the Securities Act, the Exchange Act,
or other applicable securities laws that are required to be filed have been
filed and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading;

 

  (j) Counterparty is not, and after giving effect to the Transactions will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended;

 

  (k) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

  (l) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (m) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of, or facilitating a distribution of, the
Shares (or any security convertible into or exchangeable for the Shares);

 

  (n) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and paragraph
4(b) of this Confirmation; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions;

 

  (o) to Counterparty’s actual knowledge, no federal, state or local (including
non-U.S. jurisdictions) law, rule, regulation or regulatory order applicable to
Counterparty or the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares;

 

  (p) Counterparty has not entered into any obligation or undertaking that would
contractually limit it from effecting Net Share Settlement under this
Transaction and it agrees not to enter into any such obligation or undertaking
during the term of this Transaction;

 

  (q) Counterparty shall not take any action to decrease the number of Available
Shares below the Maximum Amount (each as defined below);

 

  (r)

(x)(A) On the Trade Date, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) other than the distribution of the convertible notes
subject to the Purchase Agreement and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b) and 102(b) of Regulation M until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Counterparty

 

15



--------------------------------------------------------------------------------

  shall not engage in any “distribution,” as such term is defined in Regulation
M, other than a distribution meeting the requirements of the exceptions set
forth in sections 101(b) and 102(b) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period;

 

  (s) During the Settlement Period and on any other Exercise Date, neither
Counterparty nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; and

 

  (t) Counterparty agrees that it (A) will not during the Settlement Period
make, or permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction (a “Public Announcement”) unless such public announcement is made
prior to the opening or after the close of the regular trading session on the
Exchange for the Shares; (B) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) notify Dealer following
any such announcement that such announcement has been made; and (C) shall
promptly (but in any event prior to the next opening of the regular trading
session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 purchases during the three full
calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date. Such written
notice shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act. Counterparty
acknowledges that a Public Announcement could result in the occurrence of a
Regulatory Disruption and the parties agree that any such occurrence shall be
treated as a Potential Adjustment Event hereunder and as an Additional
Termination Event with this Transaction as the sole Affected Transaction and
Counterparty as the sole Affected Party.

5. Other Provisions:

 

  (a) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
Warrant Equity Percentage as determined on such day is (i) equal to or greater
than 8.0% or (ii) greater by 0.5% than the Warrant Equity Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Warrant Equity Percentage as of the Trade
Date). The “Warrant Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the product of the Number of
Warrants in aggregate and the Warrant Entitlement under this Transaction and any
other warrant transaction between the parties and (B) the denominator of which
is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any

 

16



--------------------------------------------------------------------------------

  losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and out-of-pocket expenses (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, in each case, as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person in
respect of the foregoing as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice on the day and in the manner specified in this
paragraph, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Transfer or Assignment. Counterparty may not transfer or assign any of its
rights or obligations under the Transaction or the Agreement without the prior
written consent of Dealer. Notwithstanding any provision of the Agreement to the
contrary, Dealer may, subject to applicable law, freely transfer and assign all
of its rights and obligations under the Transaction and the Agreement without
the consent of Counterparty to any affiliate of Dealer, or to any third party
with a rating (or whose guarantor has a rating) for its long term, unsecured and
unsubordinated indebtedness of A- or better by Standard & Poor’s Ratings
Services or its successor (“S&P”), or A3 or better by Moody’s Investors Service,
Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer; provided that, in each case, (i) as
a result of such transfer or assignment, Counterparty shall not be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Counterparty would have been required to
pay to Dealer in the absence of such transfer or assignment and (ii) such
transferee provides either an IRS Form W-9 or W-8ECI (or successor form).

If at any time at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any relevant state corporate law or any state
or federal bank holding company or banking laws, or other federal, state or
local laws, regulations or regulatory orders or organizational documents or
contracts of Counterparty that are applicable to ownership of Shares
(“Applicable Laws”), owns, beneficially owns, constructively owns, controls,
holds the power to vote or otherwise meets a

 

17



--------------------------------------------------------------------------------

relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person, or could result in an adverse effect
on a Dealer Person, as determined by Dealer in its reasonable discretion, under
Applicable Laws (including, without limitation, “interested stockholder” status
under Massachusetts General Laws Chapter 110F) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”) and Dealer is unable, after commercially reasonable efforts, to
effect a transfer or assignment on pricing terms and within a time period
reasonably acceptable to it of all or a portion of the Transaction such that an
Excess Ownership Position no longer exists, Dealer may designate any Scheduled
Trading Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Shares equal to the Terminated Portion,
(y) Counterparty shall be the sole Affected Party with respect to such partial
termination and (z) such Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (“Dealer Group”), beneficially own (within the meaning
of Section 13 of the Exchange Act) on such day and (B) the denominator of which
is the number of Shares outstanding on such day.

 

  (d) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.

 

  (e) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

 

  (f) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through the
Agent. In addition, all notices, demands and communications of any kind relating
to the Transaction between Dealer and Counterparty shall be transmitted
exclusively through the Agent.

 

  (g)

Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any of the
following Additional Termination Events, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon termination of the
Affected Transaction, a

 

18



--------------------------------------------------------------------------------

  Transaction with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect and, for the avoidance of doubt, shall be
subject to all relevant provisions and adjustments as if an Additional
Termination Event had not occurred:

 

  (i) if at any time Dealer, despite using reasonable efforts, is unable, or
determines, based on advice of counsel, that it is inadvisable, to hedge its
obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer) or Dealer determines, based on advice of counsel,
that it is advisable to terminate a portion of the Transaction so that Dealer’s
related hedging activities will comply with such applicable legal, regulatory or
self-regulatory requirements or related policies and procedures;

 

  (ii) a “person” or “group,” other than Counterparty and its wholly owned
subsidiaries files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the “beneficial
owner” (as these terms are defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of Counterparty’s
capital stock that is at the time entitled to vote by the holder thereof in the
election of Counterparty’s board of directors (or comparable body);

 

  (iii) the consummation of (A) any recapitalization, reclassification or change
of Counterparty’s common stock (other than changes resulting from a subdivision
or combination) as a result of which Counterparty’s common stock would be
converted into, or exchanged for, stock, other securities, other property or
assets; (B) any share exchange, consolidation or merger of Counterparty pursuant
to which Counterparty’s common stock will be converted into cash, securities or
other property or assets (or any combination thereof); or (C) any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Counterparty and its
subsidiaries, taken as a whole, to any person other than one of Counterparty’s
wholly owned subsidiaries;

 

  (iv) the adoption of a plan relating to Counterparty’s liquidation or
dissolution; or

 

  (v) Counterparty’s common stock or other shares of capital stock or reference
property into which the Convertible Notes are convertible is neither listed for
trading on the Exchange, the NASDAQ Global Market or the NASDAQ Global Select
Market (or any of their respective successors).

Notwithstanding the foregoing, any transaction or event described above will not
constitute an Additional Termination Event if, in connection with such
transaction or event, or as a result therefrom, a transaction described in
clause (ii) or (iii) above occurs and at least 90% of the consideration paid for
Counterparty’s common stock (excluding cash payments for fractional shares and
cash payments made pursuant to dissenters’ appraisal rights) consists of shares
of common stock traded on any of the Exchange, the NASDAQ Global Market or the
NASDAQ Global Select Market (or any of their respective successors) (or will be
so traded or quoted immediately following the completion of the merger or
consolidation or such other transaction) and, as a result of such transaction,
the Convertible Notes become convertible into a combination of cash (in respect
of an amount up to, and including, the principal portion of such Convertible
Notes) and reference property comprised of such consideration.

 

  (h) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

 

19



--------------------------------------------------------------------------------

  (i) No Netting and No Setoff. Each party waives any and all rights it may have
to set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

  (j) Alternative Calculations and Counterparty Payment on Early Termination and
on Certain Extraordinary Events. If Counterparty owes Dealer any amount in
connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions (except in the case of an Extraordinary Event
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash) or (ii) pursuant to
Section 6(d)(ii) of the Agreement (except in the case of an Event of Default
under Section 5(a)(i), (ii), (iii), (iv), (v), (vi) or (viii) in which
Counterparty is the Defaulting Party that resulted from an event or events
within Counterparty’s control or a Termination Event under Section 5(b) of the
Agreement with respect to which Counterparty is an Affected Party and that
resulted from an event or events within Counterparty’s control) (a “Payment
Obligation”), Counterparty shall satisfy any such Payment Obligation by delivery
of Termination Delivery Units (as defined below) unless Counterparty elects to
satisfy such Payment Obligation by delivery of cash by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than noon New York time on the Early Termination Date or other
date the Transaction is cancelled or terminated, as applicable, where such
notice shall include a representation and warranty from Counterparty that it is
not, as of the date of the telephonic notice and the date of such written
notice, aware of any material non-public information concerning itself or the
shares (where “material” shall have the meaning set forth in paragraph 5(o)
below); provided that Dealer shall have the right, in its sole discretion and
notwithstanding any election by Counterparty to the contrary, to elect to
satisfy any such Payment Obligation (x) by delivery of Termination Delivery
Units or (y) by delivery of cash in the event of (i) an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash or (ii) Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Where
Counterparty is required to deliver Termination Delivery Units Counterparty
shall deliver to Dealer a number of Termination Delivery Units having a fair
market value (net of any brokerage and underwriting commissions and fees,
including any customary private placement fees) equal to the amount of such
Payment Obligation (such number of Termination Delivery Units to be delivered to
be determined by the Calculation Agent as the number of whole Termination
Delivery Units that could be sold over a commercially reasonable period of time
to generate proceeds equal to the cash equivalent of such Payment Obligation).
In addition, if, in the good faith reasonable judgment of Dealer, for any
reason, the Termination Delivery Units deliverable pursuant to this paragraph
would not be immediately freely transferable by Dealer under Rule 144, then
Dealer may elect either to (x) accept delivery of such Termination Delivery
Units notwithstanding any restriction on transfer or (y) require that such
delivery take place pursuant to paragraph 5(m) below. If the provisions set
forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9,
9.10, 9.11 (modified as described above) and 9.12 of the Equity Definitions
shall be applicable, except that all references to “Shares” shall be read as
references to “Termination Delivery Units.” “Termination Delivery Units” means
in the case of a Termination Event, Event of Default, Additional Disruption
Event or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event; provided that if such Nationalization, Insolvency, Tender Offer or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on advice of counsel, following any delivery of Shares or
Termination Delivery Units to Dealer hereunder, such Shares or Termination
Delivery Units would be in the hands of Dealer, or its affiliates, subject to
any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Termination
Delivery Units

 

20



--------------------------------------------------------------------------------

  pursuant to any applicable federal or state securities law (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
as a result of such Shares or Termination Delivery Units being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Termination Delivery Units) (such Shares
or Termination Delivery Units, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Counterparty, unless waived by Dealer. Notwithstanding the
foregoing, solely in respect of any Number of Warrants exercised or deemed
exercised on any Expiration Date, Counterparty shall elect, prior to the first
Settlement Date for the first Expiration Date, a Private Placement Settlement
(as defined below) or Registered Settlement (as defined below) for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause (ii) below shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or Registered Settlement for such aggregate Restricted Shares
delivered hereunder.

 

  (i) If Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to Dealer; provided that
Counterparty may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer
or its affiliates, as the case may be, due diligence rights (for Dealer or its
affiliates or any designated buyer of the Restricted Shares by Dealer or its
affiliates), opinions and certificates, and such other documentation as is
customary for private placement agreements of substantially similar size for
similar issuers, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the commercially reasonable
discount (in the case of settlement of Termination Delivery Units pursuant to
paragraph 5(j) above) or any Settlement Price (in the case of settlement of
Shares pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Scheduled Trading Day following notice by Dealer to Counterparty,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
date described in paragraph 5(j) (in the case of settlement of Termination
Delivery Units) or on the Settlement Date (in the case of settlement in Shares
pursuant to Section 2 above).

 

  (ii)

If Counterparty elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Counterparty shall promptly (but in any event
no later than the beginning of the Resale Period (as defined below)) file and
use its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance

 

21



--------------------------------------------------------------------------------

  with customary resale registration procedures, including covenants,
conditions, representations, underwriting discounts (if applicable), commissions
(if applicable), indemnities due diligence rights, opinions and certificates,
and such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it (or its affiliates) shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Payment Obligation (as defined above) and (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) under the Securities Act.

 

  (iii) (A) If (ii) above is applicable and the Aggregate Option Settlement
Amount or the Payment Obligation, as applicable, exceeds the realized net
proceeds from such resale, or if (i) above is applicable and the Freely
Tradeable Value (as defined below) of the Aggregate Option Settlement Amount or
the Payment Obligation (in each case as adjusted pursuant to (i) above), as
applicable, exceeds the realized net proceeds from such resale, Counterparty
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Scheduled Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”), at
Counterparty’s option, either in cash or in a number of Shares (“Make-whole
Shares”; provided that the aggregate number of Shares and Make-whole Shares
delivered shall not exceed the Maximum Amount) that, based on the Settlement
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Settlement Price), has a value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Counterparty elects to pay the Additional Amount in
Make-whole Shares, the requirements and provisions for either Private Placement
Settlement or Registration Settlement shall apply to such payment. This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to paragraph 5(n) below. “Freely Tradeable Value” means the value
of the number of Shares delivered to Dealer which such Shares would have if they
were freely tradeable (without prospectus delivery) upon receipt by Dealer, as
determined by the Calculation Agent by commercially reasonable means.

(B) If (ii) above is applicable and the realized net proceeds from such resale
(including the sale of any Make-whole Shares) exceed the Aggregate Option
Settlement Amount or the Payment Obligation, as applicable, or if (i) above is
applicable and the realized net proceeds from such resale (including the sale of
any Make-whole Shares) exceed the Freely Tradeable Value (as defined below) of
the Aggregate Option Settlement Amount or the Payment Obligation (in each case
as adjusted pursuant to (i) above), as applicable, Dealer shall transfer to
Counterparty the amount of such excess (the “Dealer Additional Amount”), at
Counterparty’s option, either in cash or in a number of Shares (“Dealer
Make-whole Shares”) that has a value equal to the Dealer Additional Amount, as
determined by Dealer. The transfer of the Dealer Additional Amount shall be made
(x) if in cash, by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale
Period, and (y) if in Shares, one Settlement Cycle following the date Dealer is

 

22



--------------------------------------------------------------------------------

able, using commercially reasonable efforts, to purchase Dealer Make-whole
Shares. This provision shall be applied successively until the Dealer Additional
Amount is equal to zero.

 

  (iv) Without limiting the generality of the foregoing, Counterparty agrees
that any Restricted Shares delivered to Dealer, as purchaser of such Restricted
Shares, (A) may be transferred by and among Dealer and its affiliates and
Counterparty shall effect such transfer without any further action by Dealer and
(B) after the minimum “holding period” within the meaning of Rule 144(d) under
the Securities Act has elapsed after any settlement date for such Restricted
Shares, Counterparty shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i), (ii) or (iii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Counterparty shall be
the Defaulting Party.

For the avoidance of doubt, nothing in this Confirmation shall be interpreted as
requiring the Issuer to deliver cash in respect of the settlement of the
Transaction, except in circumstances where the required cash settlement thereof
is permitted for classification of the contract as equity by ASC 815-40-25 as in
effect on the relevant Trade Date (including, without limitation, where the
Issuer so elects to deliver cash or fails timely to elect to deliver Shares or
Termination Delivery Units in respect of such settlement).

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder, Automatic Exercise shall
not apply with respect thereto, and no delivery hereunder (including pursuant to
paragraphs 5(k), (m) or (n)) shall be made, to the extent (but only to the
extent) that, the receipt of any Shares upon such exercise or delivery would
result in the existence of an Excess Ownership Position. Any purported delivery
hereunder shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in the existence of an Excess Ownership
Position. Subject to paragraph 5(c), if any delivery owed to Dealer hereunder or
any exercise is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery and Dealer’s right to exercise a
Warrant shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Scheduled Trading
Day after, Dealer gives notice to Counterparty that, such exercise or delivery
would not result in the existence of an Excess Ownership Position.

 

  (m)

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Dealer is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Dealer shall not be
considered such an affiliate of Counterparty solely by reason of its receipt of
or right to receive Shares pursuant to this Transaction), and otherwise
satisfies all holding period and other requirements of Rule 144 under the
Securities Act applicable to it, any Shares or Termination Delivery Units
delivered hereunder at any time after 1 year from the Premium Payment Date shall
be eligible for resale under Rule 144 under the Securities Act, and Counterparty
agrees to promptly remove, or cause the transfer agent for such Shares or
Termination Delivery Units to remove, any legends referring to any restrictions
on resale under the Securities Act from the

 

23



--------------------------------------------------------------------------------

  certificates representing such Shares or Termination Delivery Units.
Counterparty further agrees that with respect to any Shares or Termination
Delivery Units delivered hereunder at any time after 6 months from the Premium
Payment Date but prior to 1 year from the Premium Payment Date, to the extent
that Counterparty then satisfies the current information requirement of Rule 144
under the Securities Act, Counterparty shall promptly remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any such restrictions or requirements from the certificates
representing such Shares or Termination Delivery Units upon delivery by Dealer
to Counterparty or such transfer agent of any customary seller’s and broker’s
representation letters in connection with resales of such Shares or Termination
Delivery Units pursuant to Rule 144 under the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Counterparty further
agrees and acknowledges that Dealer shall run a holding period under Rule 144
under the Securities Act with respect to the Warrants and/or any Shares or
Termination Delivery Units delivered hereunder notwithstanding the existence of
any other transaction or transactions between Counterparty and Dealer relating
to the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 6 months from the Premium
Payment Date may be freely transferred by Dealer to its affiliates, and
Counterparty shall effect such transfer without any further action by Dealer.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 under the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court changes after the Trade Date, including without limitation to lengthen
or shorten the holding periods, the agreements of Counterparty herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144 under the Securities Act, including Rule
144, as in effect at the time of delivery of the relevant Shares or Termination
Delivery Units.

 

  (n) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation or the Agreement, in no event will Counterparty be required to
deliver more than two times the Number of Shares (the “Maximum Amount”) in the
aggregate to Dealer in connection with the Transaction, subject to adjustment
from time to time in accordance with the provisions of this Confirmation or the
Equity Definitions. Counterparty represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Maximum Amount is equal to or less than the
number of authorized but unissued Shares of Counterparty that are not reserved
for future issuance in connection with transactions in the Shares (other than
the Transaction) on the date of the determination of the Maximum Amount (such
Shares, the “Available Shares”).

 

  (o) No Material Non-Public Information. On each day during the period
beginning on the Trade Date and ending on the day on which Dealer has informed
Counterparty in writing that Dealer has completed all purchases or sales of
Shares or other transactions to hedge initially its exposure with respect to the
Transaction, Counterparty represents and warrants to Dealer that Counterparty is
not aware or in possession of any material non-public information concerning
Counterparty or the Shares. “Material” information for these purposes is any
information to which an investor would reasonably attach importance in reaching
a decision to buy, sell or hold any securities of Counterparty.

 

  (p) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

24



--------------------------------------------------------------------------------

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction except in any U.S. bankruptcy proceedings of Counterparty;
provided further that nothing in this paragraph shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (r) Securities Contract. The parties hereto agree and acknowledge that Dealer
is one or more of a “financial institution” and “financial participant” within
the meaning of Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” (as such term is defined in Section 741(8) of the
Bankruptcy Code) or a “transfer” within the meaning of Section 546 of the
Bankruptcy Code and (B) that Dealer is entitled to the protections afforded by,
among other sections, Section 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code.

 

  (s) Right to Extend. Dealer may postpone any potential Expiration Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments in a commercially reasonable manner to the Net Share
Amount for such Expiration Date), if Dealer determines, in its reasonable
discretion, that such postponement or extension is reasonably necessary or
appropriate to (i) preserve Dealer’s or its affiliate’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) enable Dealer or its
affiliate to effect purchases or sales of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
or such affiliate were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer and/or such affiliate.

 

  (t) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

  (u) Payments on Early Termination. The parties hereto agree that for the
Transaction, for the purposes of Section 6(e) of the Agreement, Second Method
and Loss will apply. The Termination Currency shall be USD. The parties hereby
agree that, notwithstanding anything to the contrary herein, in the Equity
Definitions or in the Agreement, following the payment of the Premium, in the
event that an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to the Transaction
or the Transaction is terminated or cancelled pursuant to Article 12 of the
Equity Definitions and, as a result, Dealer would owe to Issuer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.

 

  (v) Governing Law. This Confirmation and the Agreement, and any claims, causes
of action or disputes arising hereunder or thereunder or relating hereto or
thereto, shall be governed by the laws of the State of New York (without
reference to choice of law doctrine that would lead to the application of the
laws of any jurisdiction other than New York).

 

25



--------------------------------------------------------------------------------

  (w) Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.

 

  (x) Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

  (y) Understanding and Acknowledgement. Counterparty understands and
acknowledges that notwithstanding any other relationship between Counterparty
and Dealer (and Dealer’s affiliates), in connection with this Transaction and
any other over-the-counter derivative transaction between Counterparty and
Dealer or Dealer’s affiliates, Dealer or its affiliates, as the case may be, is
acting as principal and is not a fiduciary or adviser to Counterparty in respect
of any such transaction, including any entry into or exercise, amendment, unwind
or termination thereof.

 

  (z) Amendments to Equity Definitions. Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

  (aa) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (bb) 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this section:

 

  1. Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  2. Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  3. The Local Business Days for such purposes in relation to Dealer and
Counterparty is New York, New York, USA.

 

  4. The following are the applicable email addresses.

 

Portfolio Data:    Dealer: MarginServicesPortRec@Barclays.com    Counterparty:
Michael.callahan@teradyne.com Notice of discrepancy:    Dealer:
PortRecDiscrepancy@Barclays.com    Counterparty: Michael.callahan@teradyne.com
Dispute Notice:    Dealer: EMIRdisputenotices@Barclays.com    Counterparty:
Michael.callahan@teradyne.com

 

26



--------------------------------------------------------------------------------

  (cc) NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to this Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. Counterparty confirms that it enters into this Agreement as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.

 

  (dd) Bail-In Protocol. Notwithstanding anything contained in this Agreement,
the parties agree that the provisions of the ISDA 2016 Bail-In Article 55 BRRD
Protocol published by the International Swaps and Derivatives Association, Inc.
on 14 July 2016 (the “Bail-In Protocol”) shall be deemed to be incorporated into
and apply to this Agreement with effect from the date of this Agreement as if
references in those provisions to “Protocol Covered Agreement” as defined in the
Bail-in Protocol were references to this Agreement, and on the basis that
references to the “Implementation Date” in the Bail-in Protocol shall be deemed
to be references to the date of this Agreement.

 

  (ee) Contractual Recognition of UK Stay in Resolution. Notwithstanding
anything contained in Agreement, the parties agree that the provisions of
paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the
“UK Module”) published by the International Swaps and Derivatives Association,
Inc. on 3 May 2016, as amended from time to time, shall be deemed to be
incorporated into the Agreement as if references in those provisions to “Covered
Agreement” were references to the Agreement, and on the basis that: (i) Dealer
shall be treated as a “Regulated Entity” and as a “Regulated Entity
Counterparty” with respect to Counterparty, (ii) Counterparty shall be treated
as a “Module Adhering Party”, and (iii) references to the “Implementation Date”
in the UK Module shall be deemed to be references to 1 January 2017.

 

  (ff) Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation for U.S. tax purposes and a U.S. person (as that
term is defined in Section 7701(a)(30) of the Code).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

(A) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(B) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

 

  (gg)

Withholding Tax. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include (i) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471

 

27



--------------------------------------------------------------------------------

  through 1474 of the Code, any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”),
(ii) any tax imposed on amounts treated as dividends from sources within the
United States under Section 871(m) of the Code (or the United States Treasury
Regulations or other guidance issued thereunder), or (iii) any tax imposed on
amounts treated as distributions of property under Section 305 of the Code (or
the United States Treasury Regulations or other guidance issued thereunder). If,
at any time, any party (the “Remitting Party”) is required to remit an amount of
tax in respect of any such U.S. federal withholding tax described under
(i) through (iii) with respect to a payment (or deemed payment or deemed
distribution) under the Transaction, then without duplication for any amount the
Remitting Party has deducted on account of such tax from any amount paid to the
other party pursuant to the Transaction, the amount so required to be remitted
shall be payable by the other party to the Remitting Party within 10 business
days of written demand by the Remitting Party. For the avoidance of doubt, a
FATCA Withholding Tax is a Tax the deduction or withholding of which is required
by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (hh) Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document

 

    

Form/Document/Certificate

  

Date by which to be Delivered

Counterparty    A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.)    (i) Upon execution and delivery of
this Agreement; (ii) promptly upon reasonable demand by Dealer; and (iii)
promptly upon learning that any such Form previously provided by Counterparty
has become obsolete or incorrect. Dealer    A complete and duly executed United
States Internal Revenue Service Form W-8ECI (or successor thereto.)    (i) Upon
execution and delivery of this Agreement; and (ii) promptly upon learning that
any such Form previously provided by Dealer has become obsolete or incorrect.

 

  (ii) Additional ISDA Schedule Terms

(i) Automatic Early Termination. The “Automatic Early Termination” provision of
Section 6(a) of the Agreement will not apply to Dealer and will not apply to
Counterparty.

(ii) Consent to Recording. Each party (i) consents to the monitoring or
recording, at any time and from time to time, by the other party of any and all
communications between officers or employees of the parties, (ii) waives any
further notice of such monitoring or recording, and (iii) agrees to notify (and,
if required by law, obtain the consent of) its officers and employees with
respect to such monitoring or recording. Any such recording may be submitted in
evidence to any court or in any Proceeding for the purpose of establishing any
matters pertinent to this Transaction.

(iii) Severability. In the event any one or more of the provisions contained in
this Confirmation or the Agreement shall be held illegal, invalid or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

(iv) In the event that (i) an Early Termination Date occurs or is designated
with respect to the Transaction as a result of a Termination Event or an Event
of Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Dealer owes to

 

28



--------------------------------------------------------------------------------

Counterparty an amount calculated under Section 6(e) of the Agreement, or
(ii) Dealer owes to Counterparty, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

6. Account Details:

 

  (a) Account for payments to Counterparty:

To be provided separately by Counterparty.

 

  (b) Account for payments to Dealer:

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Ref: Barclays Bank plc London Equity Derivatives

Account for delivery of Shares to Dealer:

To be separately provided.

7. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

8. Notices:

For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Teradyne, Inc.

600 Riverpark Drive

North Reading, MA 01864

Attention: Michael Callahan

Email: Michael.callahan@teradyne.com

Telephone No.: (978) 370-3546

 

  (b) Address for notices or communications to Dealer:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attn:       Paul Robinson

Telephone:        (+1) 212-526-0111

Facsimile:         (+1) 917-522-0458

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR ANY OTHER UNITED STATES FEDERAL

 

29



--------------------------------------------------------------------------------

OR STATE SECURITIES LAWS; SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION UNDER SUCH SECURITIES
LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

30



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

 

Very truly yours, BARCLAYS BANK PLC By:  

/s/ David Levin

  Name:   David Levin   Title:   Managing Director Accepted and confirmed as of
the Trade Date: TERADYNE, INC. By:  

/s/ Gregory R. Beecher

  Name:   Gregory R. Beecher   Title:   Chief Financial Officer

 

31



--------------------------------------------------------------------------------

SCHEDULE A

For purposes of this Transaction, the following terms shall have the following
values/meanings:

 

1.    Strike Price:    USD 39.9520. 2.    Premium:    USD 3,540,120. 3.    Final
Disruption Date:    July 24, 2024.

 

32



--------------------------------------------------------------------------------

SCHEDULE B

For each Component of the Transaction, the Number of Warrants and Expiration
Date are set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

1

  9423   March 18, 2024

2

  9423   March 19, 2024

3

  9423   March 20, 2024

4

  9423   March 21, 2024

5

  9423   March 22, 2024

6

  9423   March 25, 2024

7

  9423   March 26, 2024

8

  9423   March 27, 2024

9

  9423   March 28, 2024

10

  9423   April 1, 2024

11

  9423   April 2, 2024

12

  9423   April 3, 2024

13

  9423   April 4, 2024

14

  9423   April 5, 2024

15

  9423   April 8, 2024

16

  9423   April 9, 2024

17

  9423   April 10, 2024

18

  9423   April 11, 2024

19

  9423   April 12, 2024

20

  9423   April 15, 2024

21

  9423   April 16, 2024

22

  9423   April 17, 2024

23

  9423   April 18, 2024

24

  9423   April 19, 2024

25

  9423   April 22, 2024

26

  9423   April 23, 2024

27

  9423   April 24, 2024

28

  9423   April 25, 2024

29

  9423   April 26, 2024

30

  9423   April 29, 2024

31

  9423   April 30, 2024

32

  9423   May 1, 2024

33

  9423   May 2, 2024

34

  9423   May 3, 2024

35

  9423   May 6, 2024

36

  9423   May 7, 2024

37

  9423   May 8, 2024

38

  9423   May 9, 2024

39

  9423   May 10, 2024

40

  9423   May 13, 2024

41

  9423   May 14, 2024

42

  9423   May 15, 2024

43

  9423   May 16, 2024

44

  9423   May 17, 2024

45

  9423   May 20, 2024

46

  9423   May 21, 2024

47

  9423   May 22, 2024

48

  9423   May 23, 2024

49

  9423   May 24, 2024

50

  9423   May 28, 2024

 

33



--------------------------------------------------------------------------------

51

  9423   May 29, 2024

52

  9423   May 30, 2024

53

  9423   May 31, 2024

54

  9423   June 3, 2024

55

  9423   June 4, 2024

56

  9423   June 5, 2024

57

  9423   June 6, 2024

58

  9423   June 7, 2024

59

  9423   June 10, 2024

60

  9423   June 11, 2024

61

  9423   June 12, 2024

62

  9423   June 13, 2024

63

  9423   June 14, 2024

64

  9423   June 17, 2024

65

  9423   June 18, 2024

66

  9423   June 19, 2024

67

  9423   June 20, 2024

68

  9423   June 21, 2024

69

  9423   June 24, 2024

70

  9423   June 25, 2024

71

  9423   June 26, 2024

72

  9423   June 27, 2024

73

  9423   June 28, 2024

74

  9423   July 1, 2024

75

  9423   July 2, 2024

76

  9424   July 3, 2024

77

  9424   July 5, 2024

78

  9424   July 8, 2024

79

  9424   July 9, 2024

80

  9424   July 10, 2024

 

34